 1                                                                     The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
     MARIA CAMPOS-ACOSTA, an individual,                  Case No. 2:18-cv-01805-TSZ
 9

10                         Plaintiff,                     ORDER REGARDING DEFENDANT
                                                          RED ROBIN INTERNATIONAL,
11          v.                                            INC.’S UNOPPOSED MOTION FOR
                                                          LEAVE TO AMEND ANSWER
12   RED ROBIN INTERNATIONAL, INC., a
     foreign corporation,
13

14                         Defendant.

15

16          THIS MATTER having come before the Court on Defendant Red Robin International,

17   Inc.’s Unopposed Motion for Leave to Amend Answer (the “Motion”), docket no. 16, and the

18   Court having considered the Motion, it is hereby

19          ORDERED that the Motion is GRANTED.

20          Pursuant to LCR 15, Defendant Red Robin International, Inc. must file and serve its

21   Amended Answer on all parties within fourteen (14) days of the entry of this Order.

22          DATED this 2nd day of August, 2019.

23

24
                                                         A
                                                         Thomas S. Zilly
25                                                       United States District Judge
26
        ORDER REGARDING
27      DEFENDANT’S UNOPPOSED MOTION
                                                                            1000 SECOND AVENUE, SUITE 3500
        FOR LEAVE TO AMEND ANSWER                                           SEATTLE, WA 98104 • (206) 393-5400

        (CASE NO. 2:18-CV-01805-TSZ) - 1
 1   Presented by:

 2                                  /s/ Joel A. Palmer
                                    Joel A. Palmer, Admitted Pro Hac Vice
 3
                                    POLSINELLI PC
 4                                  1401 Lawrence St., Suite 2300
                                    Denver, CO 80202
 5                                  Telephone: (303) 572-9300
                                    Facsimile: (303) 572-7883
 6                                  Email: jpalmer@polsinelli.com
 7
                                    /s/ Jessica Andrade
 8                                  Jessica Andrade, WSBA No. 39297
                                    POLSINELLI PC
 9                                  1000 Second Avenue, Suite 3500
                                    Seattle, WA 98104
10                                  Telephone: (206) 393-5400
11                                  Facsimile: (206) 393-5401
                                    Email: jessica.andrade@polsinelli.com
12
                                    Attorneys for Defendant, Red Robin International, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   ORDER REGARDING
     DEFENDANT’S UNOPPOSED MOTION FOR
     LEAVE TO AMEND ANSWER                                      1000 SECOND AVENUE, SUITE 3500
     (CASE NO. 2:18-CV-01805-TSZ) - 2                           SEATTLE, WA 98104 • (206) 393-5400
